Citation Nr: 1739487	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral degenerative disc disease with radiculopathy.

2.  Entitlement to service connection for left hip replacement residuals.

3.  Entitlement to service connection for right hip replacement residuals.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral flat feet.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pneumonia.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee anterior cruciate ligament reconstruction residuals.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee degenerative joint disease.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1970 to April 1974.  The Veteran died in May 2016 and his surviving spouse has been substituted as the appellant.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  By correspondence dated April 2016, the Veteran canceled his hearing.  

The Board has re-characterized the claim of entitlement to service connection for lumbosacral degenerative disc disease to reflect the radiculopathy symptoms discussed in the December 2010 VA examination and other VA medical records.  

In June 2016, VA received notice that the Veteran passed away on May 10, 2016.  In a July 2016 decision, the Board dismissed the claims due to lack of jurisdiction upon the Veteran's death.  See 38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. § 20.1302 (2016).  In September 2016, the RO received a request for substitution from the Veteran's spouse.  

Prior to the Veteran's death, by correspondence received May 2016, and dated April 28, 2016, the Veteran, through his attorney withdrew his claims of entitlement to service connection for bilateral hearing loss, entitlement to service connection for bilateral flat feet, and entitlement to service connection for pneumonia (Issues 4-6, above).  In doing so, the Veteran stated in writing: "I consent to the withdrawal, and I understand the consequences of this decision."  The withdrawal is effective, in that it was "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App . 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App . 29, 32 (1996)).  When claims are withdrawn, they cease to exist, effective receipt of the request.  See 38 C.F.R. § 20.204(b)(2) (2016); Hanson, 9 Vet. App. at 32.  The October 2016 motion filed by the Veteran's spouse is therefore insufficient to reopen these previously-withdrawn claims.   

The Veteran has submitted evidence that is new and material, so as to justify reopening of the claims of entitlement to service connection for left knee anterior cruciate ligament reconstruction residuals, tinnitus, and right knee degenerative joint disease (Issues 7-9, above).  Private medical opinions dated March 2016 provide a positive nexus for the left knee disorder and tinnitus.  The left knee positive nexus opinion raises the possibility that the right knee disorder could be service connected as secondary to the left knee disorder.  This constitutes new evidence raising a reasonable possibility of substantiating the claim so as to justify reopening these claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

There are two claims of record that are not currently before the Board.  In May 2016, the Veteran filed a claim for total disability due to individual unemployability (TDIU).  As the Veteran has not been rated for any service-connected disorder, the Board cannot currently decide this claim.  In September 2016, the Veteran's spouse filed an application for dependency and indemnity compensation (DIC).  As the RO has not issued a decision on that claim, the Board does not currently have jurisdiction over it.

The reopened claims of entitlement to service connection for left knee anterior cruciate ligament reconstruction residuals, entitlement to service connection for right knee degenerative joint disease, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The criteria for service connection for lumbosacral degenerative disc disease with radiculopathy have been met.

2.  The criteria for service connection for left hip replacement residuals have been met.

3.  The criteria for service connection for right hip replacement residuals have been met.

CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral degenerative disc disease with radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for left hip replacement residuals have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for right hip replacement residuals have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding lumbosacral degenerative disc disease, a March 2016 private medical opinion states that "in-service events more likely than not contributed to [the Veteran's] current diagnosis of degenerative disk disease with chronic [low back pain]."  This is based on the Veteran's history of lower back trauma, his current symptoms, and the causal relationship between trauma and the Veteran's symptoms.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  As this evidence is at least in equipoise with the December 2010 VA negative nexus opinion, the Veteran is entitled to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Since the December 2010 VA examination and subsequent medical records indicate radiculopathy associated with the Veteran's lower back condition, the Board will grant service connection for lumbosacral degenerative disc disease with radiculopathy.  

Regarding the Veteran's right and left hip disorders, a March 2016 private medical opinion states that "in-service events at least as likely as not indirectly contributed to [the Veteran's] diagnosis of accelerated bilateral hip osteoarthritis."  This opinion is based on the Veteran's history of hip problems, his antalgic gait, and the long-term effect of this gait on the Veteran's hips.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  The Board will grant service connection for these disorders.


ORDER

Service connection for lumbosacral degenerative disc disease with radiculopathy is granted.

Service connection for left hip replacement residuals is granted.

Service connection for right hip replacement residuals is granted.

The claim of entitlement to service connection for bilateral flat feet is dismissed.

The claim of entitlement to service connection for pneumonia is dismissed.

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

New and material evidence to reopen the claim for entitlement to service connection for left knee anterior cruciate ligament reconstruction residuals has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for right knee degenerative joint disease has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for tinnitus has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran has submitted a March 2016 private medical opinion that constitutes new and material evidence so as to justify reopening of the claims of entitlement to service connection for left knee anterior cruciate ligament reconstruction residuals, tinnitus, and right knee degenerative joint disease (Issues 7-9, above).  In light of this evidence, a remand is required to obtain an addendum opinion which addresses the above evidence with regards to the reopened claims.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that a VA examination must be based on an accurate factual premise).

VA treatment records to January 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from January 2016 to May 2016.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Appellant, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran had any left knee anterior cruciate ligament reconstruction residuals;

b. Whether it is at least as likely as not that any left knee anterior cruciate ligament reconstruction residuals was incurred in or aggravated by the Veteran's service; and

c. Whether any current or previously-diagnosed left knee anterior cruciate ligament reconstruction residuals were (i) proximately due to the Veteran's service-connected back or hip disorders or (ii) aggravated by the Veteran's service-connected back or hip disorders.

In reaching these opinions, the examiner should consider the March 2016 private medical opinion.     

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran had any right knee degenerative joint disease;

b. Whether it is at least as likely as not that any right knee degenerative joint disease was incurred in or aggravated by the Veteran's service; and

c. Whether any current or previously-diagnosed right knee degenerative joint disease was (i) proximately due to the Veteran's left knee anterior cruciate ligament reconstruction residuals, service-connected back disorder, or service-connected hip disorder, or (ii) aggravated by the Veteran's left knee anterior cruciate ligament reconstruction residuals, service-connected back disorder, or service-connected hip disorder.  The examiner should address left knee anterior cruciate ligament reconstruction residuals even if the examiner renders a negative nexus opinion regarding this disorder.  

In reaching these opinions, the examiner should consider the March 2016 private medical opinion.     

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran had tinnitus; and 

b. Whether it is at least as likely as not that tinnitus was incurred in or aggravated by the Veteran's service.

In reaching these opinions, the examiner should consider the March 2016 private medical opinion.     

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the claims.  If the benefit sought on appeal remains denied, issue to the Appellant and her representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


